          Case 3:18-cv-08342-DWL Document 21 Filed 06/02/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Tyler Larrison,                                   No. CV-18-08342-PCT-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15            Pending before the Court is the parties’ Stipulation to an Award of Attorney Fees
16   under the Equal Access to Justice Act (Doc. 20.)

17            “The Equal Access to Justice Act (EAJA) instructs that this court ‘shall’ grant
18   attorneys[’] fees to a prevailing plaintiff ‘unless’ the government meets its burden to

19   demonstrate that both its litigation position and the agency decision on review were

20   ‘substantially justified.’” Campbell v. Astrue, 736 F.3d 867, 868 (9th Cir. 2013) (quoting
21   28 U.S.C. § 2412(d)(1)(a)). Here, the government stipulates to an award of attorneys’
22   fees in lieu of arguing that its position was substantially justified, and therefore the Court

23   must grant attorneys’ fees. See, e.g., Robinson v. Berryhill, 2018 WL 7140957, *2 (9th

24   Cir. 2018) (“Pursuant to the parties’ stipulation and the [EAJA], 24 U.S.C. § 2412(d),

25   attorney’s fees . . . and costs . . . are awarded.”); Wheatley v. Berryhill, 2018 WL

26   6579351, *1 (9th Cir. 2018) (same).
27            Attorneys’ fees pursuant to the EAJA “shall not be awarded in excess of $125 per
28   hour unless the court determines that an increase in the cost of living or a special factor,
      Case 3:18-cv-08342-DWL Document 21 Filed 06/02/20 Page 2 of 2



 1   such as the limited availability of qualified attorneys for the proceedings involved,
 2   justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A). “Appropriate cost-of-living increases
 3   are calculated by multiplying the $125 statutory rate by the annual average consumer
 4   price index figure for all urban consumers (‘CPI–U’) for the years in which counsel's
 5   work was performed, and then dividing by the CPI–U figure for March 1996, the
 6   effective date of EAJA’s $125 statutory rate.” Thangaraja v. Gonzales, 428 F.3d 870,
 7   876–77 (9th Cir. 2005). However, the Ninth Circuit has simplified this process by
 8   posting the statutory maximum rates from 2009 to the present on its website, available at
 9   https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039.
10          Plaintiff’s counsel charged the statutory maximum rates, and the hours billed were
11   appropriate. Thus, the Court finds the requested amount reasonable.
12          Accordingly,
13          IT IS ORDERED that the parties’ Stipulation for Award of Attorney Fees under
14   the Equal Access to Justice Act (Doc. 20) is granted and Plaintiff is awarded $5,361.08 in
15   attorneys’ fees.
16          IT IS FURTHER ORDERED that, pursuant to the parties’ stipulation, if the
17   government determines that Plaintiff does not owe a debt subject to offset under the
18   Treasury Offset Program, 31 U.SC. § 3716(c), and the government agrees
19   to waive the requirements of the Anti-Assignment Act, 31 U.S.C. § 3727, the government
20   shall pay the EAJA award to Plaintiff’s counsel. If there is a debt owed under the
21   Treasury Offset Program, the remaining EAJA award after offset will be paid by a check
22   made out to Plaintiff but delivered to Plaintiff’s counsel.
23          Dated this 2nd day of June, 2020.
24
25
26
27
28


                                                 -2-
